Citation Nr: 0702415	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-06-783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome 
to include as secondary to service-connected hearing loss and 
tinnitus.

2.  Entitlement to service connection for a psychiatric 
disorder to include as secondary to service-connected hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, NE.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board finds that prior to the adjudication of the issues 
on appeal additional development is needed.  

Although with respect to the issue of secondary service 
connection for Meniere's syndrome, the VA has met all 
statutory and regulatory notice and duty to assist provisions 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), as to the issue of direct service connection for 
Meniere's syndrome and for a dysthymic disorder, VA has 
failed to meet the requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Prior to the initial adjudication of the claimant's claim in 
October 2004, a letter dated in July 2004 satisfied the duty 
to notify provisions of the Veterans Claims Assistance Act of 
2000 as to secondary service connection for Meniere's 
syndrome and secondary service connection for depression, but 
the VA failed to address the issue of direct service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Because the VCAA 
letter did not include the direct service connection issues 
noted above, the claimant was not aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to those specific claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran should be issued a VCAA letter which pertains to 
direct service connection for both of the issues under 
consideration and which complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to the underlying issues in this case, secondary service 
connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The record reflects that during service, the veteran worked 
in the motor pool as a light equipment driver in Fort Lewis, 
Washington.  As a result, he was in frequent proximity to 
loud vehicles.  The veteran is currently service-connected 
for bilateral hearing loss and tinnitus.  He contends that he 
developed Meniere's syndrome secondary to the disabilities 
that are currently service-connected.  

The Board notes, however, that the two medical opinions of 
record address the issue of direct and not secondary service 
connection.  In this regard, in June 2004, the veteran was 
diagnosed with Meniere's syndrome by a physician with G.I. 
Ear, Nose, and Throat, P.C.  The physician stated that, 
"Meniere's syndrome is likely the result of past acoustic 
trauma.  Sensorineural hearing loss and tinnitus [are] 
secondary to Meniere's syndrome and acoustic trauma."

Further, a VA opinion was obtained in this case.  Following a 
VA examination in March 2005, a VA physician concluded, 
"With regards to the requested opinion of whether or not 
this patient's claimed Meniere's disease is related to noise 
exposure during the military, it is less likely than not that 
the patient's Meniere's disease was caused from military 
noise exposure."  The VA examiner further stated that, "In 
addition, it is well documented in the ear, nose, and throat 
literature that Meniere's disease is an idiopathic condition, 
and the cause is unknown."  He concluded by stating, 
"Therefore, in review it is the opinion of this examiner 
that it is less likely than not that military noise exposure 
had any part in the patient's presumptive diagnosis of 
Meniere's disease."

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005).  In this case, a 
supplemental VA medical opinion that addresses the question 
of secondary service connection on the basis of aggravation 
is necessary.

Finally, in July 2005, a private medical report was received 
following the issuance of the Statement of the Case (SOC).  
This letter pertains to the issue of service connection for 
dysthymic disorder.  Neither the veteran nor his 
representative has waived initial RO review of this evidence.  
Since this appeal must be remanded, the RO will have the 
opportunity to review this evidence in this first instance.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, as 
pertains to the issue of direct service 
connection for Meniere's disease and 
dysthymia.  See, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004); VAOPGCPREC 7-2004 
(July 16, 2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran's claims file should be 
submitted to the VA ear disease examiner 
who rendered the February 2005 opinion 
regarding the relationship between the 
veteran's Meniere's syndrome and his 
service-connected hearing loss and 
tinnitus.  If the February 2005 examiner 
is unavailable, the claims file should be 
referred to another qualified examiner.  
The veteran need not be personally 
examined again unless the examiner 
determines such an examination is required 
to address the questions within this 
remand.  Based on a review of the claims 
file and any examination findings, the 
examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current Meniere's 
syndrome is permanently aggravated by the 
veteran's service-connected hearing loss 
and/or tinnitus.  The clinician should 
note that aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  The AMC should then readjudicate the claims 
on appeal in light of all of the evidence of 
record, to include the July 2005 private 
psychiatric medical report.  If any issue 
remains denied, the veteran should be provided 
with a supplemental statement of the case as to 
any issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


